Citation Nr: 1703822	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right ankle laxity.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This case was previously before the Board in April 2014, when it was remanded for further evidentiary and procedural development.  The Veteran's appeal has been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In statements dated in January 2015, April 2015, and May 2016, the Veteran indicated that he wished to appear at a video conference hearing before a member of the Board.  A hearing has not yet been scheduled and; therefore, a remand is required to schedule the hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:  

Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




